RENDERED: MARCH 4, 2022; 10:00 A.M.
                NOT TO BE PUBLISHED

         Commonwealth of Kentucky
                Court of Appeals

                   NO. 2020-CA-1479-MR

LAMONT CORTEZ WOODS                              APPELLANT


          APPEAL FROM WARREN CIRCUIT COURT
v.          HONORABLE JOHN R. GRISE, JUDGE
                 ACTION NO. 19-CR-01475


COMMONWEALTH OF KENTUCKY                          APPELLEE



AND


                   NO. 2021-CA-0205-MR

LAMONT CORTEZ WOODS                              APPELLANT


          APPEAL FROM WARREN CIRCUIT COURT
v.          HONORABLE JOHN R. GRISE, JUDGE
               ACTION NO. 19-CR-01474-004


COMMONWEALTH OF KENTUCKY                          APPELLEE
                                    OPINION
                                   AFFIRMING

                                   ** ** ** ** **

BEFORE: COMBS, DIXON, AND TAYLOR, JUDGES.

DIXON, JUDGE: Lamont Cortez Woods appeals the order of the Warren Circuit

Court denying defendant’s motion to suppress, entered November 2, 2020. After

careful review of the briefs, record, and law, we affirm.

                FACTS AND PROCEDURAL BACKGROUND

             On October 7, 2019, Warren County’s 911 dispatch received a call

from Tanya Pulley who reported hearing three or four gunshots fired outside of a

residence at 1157 Crewdson Drive and seeing two males leave separately down

Barren River Road. Pulley identified Woods, a black male, as one of the two

individuals and described Woods as driving a “golf cart thing.”

             Police, including Officer Barbiea, responded to the residence where

three individuals were present. One of the individuals, Ashley Hopkins, informed

police that Woods, who lived at the residence, was expected back anytime and

denied that Woods had a gun. Police observed a bullet hole in a wall of the

residence as well as a bullet casing. Barbiea executed a sweep of the house

looking for injured individuals; none were found. Thereafter, Barbiea left the

residence.




                                         -2-
               Less than ten minutes later, Barbiea encountered a man matching

Woods’ description driving a Polaris UTV a couple of blocks from Woods’

residence. After circling back, Barbiea observed that the Polaris had been left

idling by the side of the road and the driver was walking away. Barbiea exited his

vehicle with his weapon drawn and made contact. The driver, who had turned

back toward the Polaris, identified himself as Woods and denied being at his

residence or having a firearm on his person. Ultimately, as police commenced a

frisk of his person, Woods admitted he had a firearm in a fanny pack. Police

discovered that Woods was a convicted felon, that the Polaris was stolen and, after

a more thorough search, that Woods was in possession of methamphetamines,

heroin, and a glass pipe.

               Woods was indicted on charges of trafficking in a controlled

substance, first degree, first offense;1 possession of a controlled substance, first

degree, first offense;2 possession of drug paraphernalia;3 receiving stolen property




1
    Kentucky Revised Statutes (KRS) 218A.1412.
2
    KRS 218A.1415.
3
    KRS 218A.500.



                                            -3-
under $10,000;4 possession of a firearm by a convicted felon;5 and of being a

persistent felony offender in the first degree.6

              Woods moved to suppress the discovery of the bullet casing, the

firearm, the controlled substances, and the glass pipe. A hearing was held at which

Barbiea was the sole witness. Barbiea testified that Woods was not free to walk

away when he stopped Woods with his weapon drawn. Barbiea could not recall if

he personally saw the bullet hole or casing at Woods’ residence or if anyone there

had corroborated that shots had been fired. He confirmed that police had not

identified an injured party or discovered evidence of an injury, such as blood, at

the scene. Barbiea stated that he stopped Woods to determine whether he was

injured and why shots were fired. When asked repeatedly what crime he suspected

Woods had committed to justify the stop, Barbiea conceded that he did not know

all of the charges at the time as it was an ongoing investigation; however, because

there was a report of shots fired within city limits, which is an ordinance violation,

police were still investigating to see if the facts supported charges for wanton

endangerment, robbery, or possession of a firearm by a convicted felon – which

Barbiea believed Woods to be. At the end of the hearing, the Commonwealth



4
    KRS 514.110.
5
    KRS 527.040.
6
    KRS 532.080.

                                          -4-
noted that it had submitted copies of the 911 call, Barbiea’s body cam footage from

the residence, and body cam footage of Barbiea’s and Bowman’s (a second officer)

interactions with Woods.

             The court denied the suppression motion, concluding that reasonable

articulable suspicion supported both the stop and frisk of Woods. Thereafter,

Woods entered a conditional guilty plea to two counts of possession of a controlled

substance, first degree, in No. 19-CR-1474-004 and possession of a handgun by a

convicted felon in No. 19-CR-1475 for a combined sentence of eleven years.

Woods argues that the evidence obtained during his interaction with police must be

excluded where Barbiea did not have a reasonable and articulable suspicion to

justify stopping him. Wong Sun v. United States, 371 U.S. 471, 88 S. Ct. 407, 9 L.

Ed. 2d 889 (1963). Additional facts will be introduced as they become relevant.

                            STANDARD OF REVIEW

             “The Fourth Amendment to the United States Constitution, applicable

to the states through the Fourteenth Amendment[,] prohibits unreasonable searches

and seizures.” Patton v. Commonwealth, 430 S.W.3d 902, 906 (Ky. App. 2014)

(footnote omitted). However, in Terry v. Ohio, 392 U.S. 1, 88 S. Ct. 1868, 20

L. Ed. 2d 889(1968), the United States Supreme Court held that police may

execute a brief investigative stop, wherein a citizen may be detained and frisked

for weapons, if there is reasonable articulable suspicion of criminal activity.


                                         -5-
Reasonable suspicion requires more than a mere hunch, but the requisite likelihood

of criminal activity need not rise to the level of probable cause and is considerably

less than preponderance of the evidence. United States v. Arvizu, 534 U.S. 266,

122 S. Ct. 744,151 L. Ed. 740 (2002); Commonwealth v. Banks, 68 S.W.3d 347

(Ky. 2001). A reviewing court must bear in mind the totality of the circumstances

“to see whether the detaining officer has a particularized and objective basis for

suspecting legal wrongdoing.” Arvizu, 534 U.S. at 273, 122 S. Ct. at 750 (internal

quotation marks omitted). Accordingly, a court “must consider all of the officer(s)

observations and give due regard to inferences and deductions drawn by them from

their experience and training.” Baltimore v. Commonwealth, 119 S.W.3d 532, 539

(Ky. App. 2003).

             Our review of the denial of a motion to suppress is twofold. “First,

we review the trial court’s findings of fact under a clearly erroneous standard.

Under this standard, the trial court’s findings of fact will be conclusive if they are

supported by substantial evidence. We then conduct a de novo review of the trial

court’s application of the law to the facts to determine whether its decision is

correct as a matter of law.” Whitlow v. Commonwealth, 575 S.W.3d 663, 668 (Ky.

2019) (quoting Simpson v. Commonwealth, 474 S.W.3d 544, 547 (Ky. 2015)).




                                          -6-
                                    ANALYSIS

             In arguing that the court’s denial of suppression was in error, Woods

raises two specific claims: (1) the court’s findings of fact are not supported by the

evidence, and (2) the facts do not establish reasonable articulable suspicion.

             Regarding his first claim, Woods argues the court erred in finding that

his residence was in a densely-populated area and a city neighborhood. In support,

Woods notes that from the video, it is clear that the property is large, containing

both a barn and a bamboo forest; the area has a roaming peacock; and a gun range

is in close enough proximity that the officers commented on the noise. Woods

argues that these factors are incompatible with the court’s findings. We disagree.

Barbiea testified repeatedly that discharging a firearm at Woods’ residence

violated a city ordinance; hence, the residence was within the city. Further, the

body camera footage reveals multiple households along the road fronting Woods’

residence and a complex of multi-family dwellings a block away where the arrest

was ultimately made. Therefore, we cannot say that these findings are unsupported

by substantial evidence.

             Woods next contends that the court’s findings regarding statements

made by Ashley Hopkins are unsupported by the record. On this claim, we agree.

Mirroring the statement of facts presented in the Commonwealth’s response to the

suppression motion, the court found that Hopkins informed officers at the


                                         -7-
residence that: she was Woods’ wife, that Woods and “Shane” had possessed a

handgun, and that Shane had fired the gun in the air multiple times to prove to her

that it was operational. While the audio from Barbiea’s body camera can be

difficult to discern, after a thorough review, we are confident the footage submitted

to the court does not contain these disclosures. Additionally, Barbiea testified he

was unable to recall any statements made at the residence. Accordingly, these

findings are clearly erroneous. However, as the Commonwealth correctly argues,

because the court did not consider or rely on the challenged statements in its

analysis of whether Woods had been subjected to a valid Terry stop, the error is

harmless.

             Finally, Woods challenges the court’s application of the facts to the

law where it concluded Barbiea had a reasonable articulable suspicion to justify the

seizure of Woods. Woods asserts Barbiea’s vague justifications for the stop,

including looking for an injured party and the violation of a city ordinance, were

insufficient where there was no evidence of a victim and the violation did not rise

to the level of a crime. Further, Woods takes umbrage with the court’s

determination that it is a reasonable presumption that shots fired in a city

neighborhood are for nefarious, and not benign, purposes.




                                          -8-
               In denying suppression, the court found that officers discovered a

bullet hole in a wall and a shell casing at the residence;7 the stop occurred thirty

minutes after a report of multiple shots being fired at a residence within city limits;

Woods matched the description of the person identified as leaving the residence;

the description was unique due to the vehicle not being common in the area; and it

was reasonable for police to believe that a crime, such as wanton endangerment,

may have been committed. We agree with the court. Contrary to Woods’ position,

even without an apparent victim, a bullet hole in the wall of a residence gives rise

to a reasonable assumption that unlawful activity may have occurred and, under

these facts, that Woods may have had pertinent information. Accordingly, looking

at the totality of the circumstances, we cannot conclude that the court erred in

determining that Barbiea had reasonable suspicion sufficient to justify an

investigative stop.

                                       CONCLUSION

               Therefore, and for the foregoing reasons, the order entered by the

Warren Circuit Court is AFFIRMED.



               ALL CONCUR.


7
  We do note that while the court made two references to a bullet hole and a shell casing being
found at the residence, the court also made a conflicting finding that no bullets or casings were
found. We disregard this conflicting finding as it is wholly contrary to the evidence.

                                                -9-
BRIEFS FOR APPELLANT:     BRIEF FOR APPELLEE:

Jennifer Wade             Daniel Cameron
Frankfort, Kentucky       Attorney General of Kentucky

                          Stephanie L. McKeehan
                          Assistant Attorney General
                          Frankfort, Kentucky




                        -10-